     Case: 1:16-cr-00224-PAG Doc #: 123 Filed: 02/17/19 1 of 7. PageID #: 1949



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                       )     CASE NO. 1:16-CR-224
                                                )
                       Plaintiff,               )
              v.                                )     JUDGE PATRICIA A. GAUGHAN
                                                )
BOGDAN NICOLESCU, et al.                        )
                                                )
                                                )     UNITED STATES OF AMERICA’S
                       Defendant.               )     REPLY IN SUPPORT OF MOTION
                                                )     IN LIMINE TO ADMIT OUT-OF-COURT
                                                )     STATEMENTS


       Now comes the United States of America, by its counsel, Justin E. Herdman, United

States Attorney, Duncan T. Brown and Brian M. McDonough, Assistant United States

Attorneys, and Brian L. Levine, Senior Counsel for the U.S. Department of Justice, and hereby

submits this Reply in support of its Motion in Limine to Admit Out-of-Court Statements.

                                        INTRODUCTION

       Despite two extensions of time (both sought by his co-defendant) and the Court’s

February 5 ruling that “[t]here will be no further extensions,” Radu Miclaus did not file any

opposition to the government’s hearsay motion. Bogdan Nicolescu did file a short “opposition,”

but it is mostly a reservation of rights on separate issues as limiting instructions, redactions,

relevance and FRE 403 objections, and authentication. If anything, the defendants’ oppositions

(or lack thereof) make clear that there are no legitimate hearsay or Confrontation Clause issues

with the Government’s exhibits. The Court should now grant the government’s motion to

admit, or conditionally admit, the government’s exhibits.
     Case: 1:16-cr-00224-PAG Doc #: 123 Filed: 02/17/19 2 of 7. PageID #: 1950



                                            DISCUSSION

        The government addresses the limited areas of possible disagreement below:

        1.      Limiting Instructions. Nicolescu requests limiting instructions for exhibits that

are only offered for a non-hearsay purpose (i.e., identification or authentication). See, e.g., Opp.

at 4-5. There are 45 exhibits that are offered only for a non-hearsay purpose and do not fit into

any other exception. See Dkt. 104-1 at Govt. Exs. 369-70, 373, 406-40, 1075, 1962, 1965-70,

2308-09. The government does not object to such a limiting instruction for these exhibits.

        2.      Redactions. Nicolescu requests that exhibits be redacted for relevance and to

prevent unfair prejudice, but he does not suggest any particular redactions. Opp. at 4, 7, and 12.

The government does not oppose appropriate redactions if Nicolescu proposes specific

redactions in enough time before trial for the United States to implement them.

        3.      Relevance / Authenticity. Nicolescu reserves the right to object on relevance and

authenticity grounds. Opp. at 9. For example, Nicolescu seems to object to introduction of

Romanian search orders on relevance grounds. Id. at 9. The government’s motion, however,

relates only to hearsay and the Confrontation Clause. Nicolescu’s reservation of rights is noted.

        4.      Computer Generated “Statements”. Nicolescu generally does not object to this

category, but argues that “anything involving specific input by Defendant or any other human

being, as in the Xabber chats, does not qualify simply as computer generated output and contains

possible hearsay.” Opp. at 8. As a general matter, the government agrees, although it is important

to note that all output by a computer is originally based on “specific input by . . . [a] human being.”

Id. The government has attempted to draw the line appropriately. Thus, with respect to chats, where

the government is introducing a screenshot for the content of the chat, it would not rely on this

“exception.” The government relies on this “exception,” however, where it is focused on the

computer generated aspects of the chat—such as the automatically generated message showing that

                                                    2
     Case: 1:16-cr-00224-PAG Doc #: 123 Filed: 02/17/19 3 of 7. PageID #: 1951



the content of the chat has been encrypted. Many of the Xabber chats contain nothing (or nothing

relevant) besides these automatically generated “encryption” messages.

        5.      Authentication. Nicolescu is concerned that authentication evidence could become

“cumulative.” Opp. at 10-11. The government, however, bears the burden of proving to the jury

that the evidence is authentic. Nicolescu can avoid what he considers to be “cumulative” evidence,

merely by stipulating—either before or during trial—to the authenticity of any of his devices. At the

last pretrial conference neither defendant was willing to so stipulate.

        6.      Statements of a Party Opponent 1. Nicolescu cites United States v. Thurman, 915 F.

Supp. 2d 836 (W.D. Ky. 2013) as though Thurman narrowed the application of Rule

801(d)(2)(A). Opp. at 11. In fact, Thurman does the exact opposite, standing for the proposition

that “a party opponent’s statement under FRE 801(d)(2)(A) is not dependent on whether the

challenged out-of-court statement is inculpatory or exculpatory.” Id. at 849-50 (emphasis

added). Thurman cites to a Sixth Circuit case, United States v. Slone, which held that “Courts

have defined admission to include some specific fact which tends to establish guilt or some

element of the offense.” 833 F.2d 595, 601 (6th Cir. 1987) (emphasis added). Slone, however,

was also not narrowing Rule 801(d)(2)(A). Slone, for example, did not hold that FRE

801(d)(2)(A) would not apply to statements that tend to (a) disprove of a defense; (b) establish

identity; or (c) authenticate evidence. This line of cases merely establishes the FRE

801(d)(2)(A) applies to any relevant statement of a party opponent. Indeed, citing to Slone, the

Sixth Circuit has repeatedly said that “it is a ‘familiar rule of evidence that any statement by a




1
 Counsel for Nicolescu argues that FRE 801(d)(2)(A) applies only to statements made by
current defendants. Dkt. 117 at PageID 1914-15. The government agrees and has not designated
any of Danet’s statements as party opponent statement as defined in the rule.

                                                    3
    Case: 1:16-cr-00224-PAG Doc #: 123 Filed: 02/17/19 4 of 7. PageID #: 1952



party may be offered against him by his opponent.’” United States v. Cohen, 946 F.2d 430, 435

(6th Cir. 1991) (emphasis added). 2

       7.      Adopted Admissions. Nicolescu argues that he is “unaware of any evidence to

support the conditions under which [his] signatures were given” to the form (Govt. Ex. 5)

identifying the items seized from Nicolescu’s home. Opp. at 12. But Nicolescu is necessarily

aware of the conditions under which he signed this form, since it was Nicolescu himself who

signed the form. Nicolescu certainly has the right to argue that his signature was procured by

improper means, but Nicolescu would at least have to make such an allegation. Even at this late

date, Nicolescu has not made any such allegation. In any event, multiple witnesses who were

present at the search of Nicolescu’s house are expected to testify at trial and confirm that

Nicolescu’s signature was not procured through any improper means. 3

       8.      Records of Regularly Conducted Activity. Nicolescu objects on Confrontation

Clause grounds to the introduction of provider records without representative from each of the

nine providers who provided records (i.e., America Online, 1&1 Media, Google, Yahoo,

Facebook, CentriLogic, Dreamhost, Site5, and Afraid.org). Opp. at 15. The Court, however,

considered this issue in May 2018 and held that “the Court accepts the certifications as evidence




2
  See also United States v. Whiteside, 747 F. App'x 387, 399 (6th Cir. 2018)
(“any statements made by Whiteside and heard by Agent Wilson via the informant’s recording
and transmitting device would be admissible as statements of a party opponent.”) (emphasis
added); United States v. Varone, No. 1:08 CR 184, 2008 WL 11352621, at *2 (N.D. Ohio Dec. 4,
2008) (“As Plaintiff correctly states, any statements made by Defendant within the records would
fall under the party-opponent hearsay exception under Federal Rule of Evidence 801(d)(2)(A).”)
(emphasis added).
3
  Moreover, by signing the form, Nicolescu did not admit to participating in any crime, or even
to being the owner of the items seized. See Govt. Ex. 5. Nicolescu simply acknowledged the
items that were seized from the house and that he did not object to the manner in which the
search was carried out. Id. at 23.

                                                 4
    Case: 1:16-cr-00224-PAG Doc #: 123 Filed: 02/17/19 5 of 7. PageID #: 1953



of authenticity and a live witness need not be produced.” Dkt. 70 at 2. The Government relied

in good faith on the Court’s ruling and released all of these witnesses from their subpoenas

months ago. Moreover, the government provided extensive authority—including unanimous

decisions from five different circuit courts and the official advisory notes of the Federal Rules

Committee—for the fact that these provider certifications do not pose a Confrontation Clause

problem. Dkt. 104 at 23-25. Nicolescu simply ignores all of this authority, and asserts

otherwise based solely on his narrow reading of Melendez-Diaz.

       9.      Present Sense Impression & Recorded Recollection. Nicolescu argues that to

introduce the inventory forms at issue here (i.e., Govt. Exs. 259 & 1414, 1412, 402, 1417 at 24-

38) the government must have a witness available for confrontation. Opp. at 16. Consistent

with its motion, the government agrees, and intends to introduce these forms through their

authors. Dkt. 104 at 26.

                                         CONCLUSION

       The government respectfully requests that the Court exercise its discretion to admit, or

conditionally admit, the government’s exhibits in order to significantly streamline the March

25th trial and to reduce juror confusion that would result from constant interruption to address

evidentiary objections.

                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                               By:     /s/ Brian L. Levine
                                                       Brian L. Levine (DC: 480216)
                                                       Senior Counsel
                                                       United States Department of Justice
                                                       1301 New York Avenue, Suite 600
                                                       Washington, DC 20005
                                                       (202) 616-5227
                                                       (202) 514-6113 (facsimile)

                                                 5
Case: 1:16-cr-00224-PAG Doc #: 123 Filed: 02/17/19 6 of 7. PageID #: 1954



                                        Brian.Levine@usdoj.gov

                                        Duncan T. Brown (NY: 3982931)
                                        Assistant United States Attorney
                                        United States Court House
                                        801 West Superior Avenue, Suite 400
                                        Cleveland, OH 44113
                                        (216) 622-3933
                                        (216) 522-7499 (facsimile)
                                        Duncan.Brown@usdoj.gov

                                        Brian M. McDonough (OH: 0072954)
                                        Assistant United States Attorney
                                        United States Court House
                                        801 West Superior Avenue, Suite 400
                                        Cleveland, OH 44113
                                        (216) 622-3965
                                        (216) 522-2403 (facsimile)
                                        Brian.McDonough@usdoj.gov




                                   6
    Case: 1:16-cr-00224-PAG Doc #: 123 Filed: 02/17/19 7 of 7. PageID #: 1955



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of February, 2019, a copy of the foregoing Reply in

Support to Motion for Out of Court Statements was filed electronically. Notice of this filing will

be sent to all parties by operation of the Court’s electronic filing system. Parties may access this

filing through the Court’s system.



                                                      /s/ Duncan T. Brown
                                                       Duncan T. Brown
                                                       Assistant United States Attorney




                                                 7
